*552OPINION
TERRELL, PJ. and LEIGHLEY, J.,
concur in the following entry of reversal:
The judgment of the Common Pleas Court is reversed and the judgment of the Probate Court is hereby affirmed for the reason that an order of the Probate Court, overruling a motion to vacate an order approving a finai account is not appealable. To regard such motion as exceptions to the account, when to do so results, in fact, in a great injustice, amounts to an abuse of discretion in this case.
MORGAN, J., dissents.